Citation Nr: 0945503	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a lower back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1977 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) on behalf of the Newark, 
New Jersey VARO.  In that rating decision, in pertinent part, 
RO granted service connection for low back strain and 
assigned a 20 percent rating from September 1, 2001, the day 
after the Veteran's discharge from service.  The Veteran's 
disagreement with the initial 20 percent rating led to this 
appeal.

The Veteran testified at a hearing before a VA Rating 
Veterans Service Representative, which was held at the Newark 
RO in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  A review of the record 
shows the Veteran was notified of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim in a letter from the RO dated in September 2002.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applies to all elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2009).  

In his February 2003 rating decision, the Veteran was granted 
service connection for low back strain with a 20 percent 
disability evaluation based on in-service treatment for low 
back pain and the findings of an October 2002 VA examination.  
The Veteran asserts that he is entitled to a disability 
rating in excess of 20 percent for his lower back disorder.

Evidence upon which the RO based its initial 20 percent 
rating includes the October 2002 VA examination at which the 
Veteran reported that he had low back pain about once a week 
and that rarely the pain radiated down the left lower 
extremity to the calf.  Subsequently, a May 2003 memorandum 
was received from an adult nurse practitioner at the 
Patterson Army Health Clinic, who reported that the Veteran 
had been assigned to his care since January 2003.  He stated 
that the Veteran had been treated several times for 
increasing lumbar pain and right hip pain with neuropathy and 
had participated in a physical therapy program over a four-
month period.  He reported that the Veteran had consulted a 
neurosurgeon and that an MRI of the lumbar area and right hip 
area had been ordered.  

The record includes the report of a July 2003 MRI study of 
the lumbar spine from Alliance Open MRI, LLC, which included 
findings of posterior facet arthritic changes from L1 through 
S1, disc bulging and mild foraminal stenosis at L3-L4, and 
disc herniations and mild foraminal stenosis at L4-L5 and L5-
S1.  The record does not, however, include progress notes 
from the Patterson Army Health clinic, including physical 
therapy records, and action should be taken to obtain those 
records as well as any other records of treatment or 
evaluation of the Veteran's low back disability during the 
course of the appeal.

Other evidence of record includes the report of a May 2005 VA 
orthopedic examination.  Under medical history pertaining to 
the Veteran's low back, the physician stated that the Veteran 
had had physical therapy for back pain and also stated that 
he had had surgery.  The Board finds no other reference to 
surgery, and whether the Veteran has had back surgery should 
be clarified.  In addition, this most recent VA examination 
was more than four years ago, and it is the judgment of the 
Board that a current examination would facilitate its 
decision.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the RO should arrange for the Veteran to undergo 
an orthopedic examination at an appropriate VA medical 
facility to determine the severity of his service-connected 
low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated him for any back disorders 
(to include any back surgery) since 
September 2001.  The AMC/RO should 
specifically obtain treatment records 
from the Patterson Army Health Clinic, 
and all records pertaining to any low 
back surgery.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the Veteran's low 
back disability including any associated 
neurological impairment.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for the Spine, 
revised on April 20, 2009.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
Veteran need take no action unless 
otherwise notified.  VA will notify the 
Veteran if further action is required on 
his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


